Order entered January 27, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01334-CV

                         IN THE INTEREST OF J.M.G.G., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-18-00579-X

                                            ORDER
       Before the Court is appellant’s January 27, 2020 second motion for an extension of time

to file her brief on the merits. We GRANT the motion. We ORDER the brief tendered to this

Court by appellant on January 27, 2020 filed as of the date of this order.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE